Citation Nr: 1207110	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss and, if so, entitlement to service connection for such disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus and, if so, entitlement to service connection for such disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in February 2010, which was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision denied the Veteran's application to reopen the two previously denied service connection claims.

The Veteran and his son testified at before the undersigned Veterans Law Judge via a videoconference hearing from the RO in November 2011.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the service connection claims for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connection claims for bilateral hearing loss and tinnitus were initially denied in a December 2002 rating decision, which was confirmed and continued in a February 2003 rating decision; the Veteran was notified of such denials and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claims.


CONCLUSIONS OF LAW

1.  The February 2003 denial of service connection claim for bilateral hearing loss became final, but new and material evidence has been received that is sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002 & 2011).

2.  The February 2003 denial of service connection claim for tinnitus became final, but new and material evidence has been received that is sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2002 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied service connection claim for a right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this regard.  

The Veteran's service connection claims for bilateral hearing loss and tinnitus were initially denied in a December 2002 rating decision.  New evidence was then submitted, and this decision was confirmed and continued in a February 2003 rating decision.  As the Veteran was notified of these denials and his appellate rights, and he did not dispute these determinations, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002 & 2011).

In November 2009, the Veteran sought to reopen the previously denied claims.  He continues to assert that he currently has bilateral hearing loss and tinnitus as a result of noise exposure while working as a machinist's mate during service from 1943 to 1946.  He reports continuous noise exposure from these duties, as well as from sleeping near the engine room.  The Veteran has reported no post-service noise exposure, stating that he worked as an optician for approximately 65 years.  He states that he has had ringing in the ears and hearing difficulties since service.

A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, in addition to the Veteran's own lay statements, evidence received since the last final denial includes testimony from the Veteran's son as to the timing of his symptoms, in an effort to establish continuity of symptomatology since service.  Additionally, the Veteran has submitted private audiograms dated in 1986 and 1995, as well as a December 2009 audiogram and a January 2010 positive opinion letter from a private provider.  The 1995 audiogram and the Veteran's contentions concerning his conditions were previously considered.  However, the other evidence is new and also relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, when his symptomatology first manifested, and whether his hearing loss and tinnitus were incurred or aggravated as a result of military service.  Furthermore, when presumed credible for the purposes of this analysis, the statement from the Veteran's son and the January 2010 private opinion raise a reasonable probability of substantiating the Veteran's claims.  As such, this evidence is both new and material, and the service connection claims for hearing loss and tinnitus should be reopened and all appropriate development should be conducted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence having been received, the previously denied service connection claim for bilateral hearing loss is reopened.

New and material evidence having been received, the previously denied service connection claim for tinnitus is reopened.


REMAND

Further development is necessary as to the merits of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted above, the Veteran asserts that he currently has bilateral hearing loss and tinnitus as a result of noise exposure while working as a machinist's mate during service.  He reports continuous noise exposure from these duties, as well as from sleeping near the engine room.  The Veteran has reported no post-service noise exposure, stating that he worked as an optician for approximately 65 years.  He states that he has had ringing in the ears and hearing difficulties since service.  

The Board notes that the Veteran's service records confirm that he served as a motor machinist's mate in the U.S. Navy.  See Certificate of Honorable Discharge.  The Veteran's duties associated with such position would be consistent with noise exposure and, therefore, the Board concedes some degree of noise exposure during service.  However, there was no indication of hearing difficulties in his February 1946 evaluation upon discharge from service, although the Board notes that puretone thresholds were not recorded at that time.  There are also currently no objective indications of hearing loss or tinnitus at any time prior to 1986.

The Veteran asserts that he has had hearing loss and ringing in the ears continuously since service, although he did not seek service connection for many years.  He states that he was previously unaware that he could receive VA benefits.  In an attempt to corroborate the Veteran's claims, the Veteran's wife submitted a statement in January 2003 indicating that they had been married for 55 years (or since 1948), and she had observed his hearing difficulties and heard his frequent comments about ringing in the ears.  She also stated that she and the Veteran both believe that the noise from the engine room during service caused his hearing difficulties.  Similarly, the Veteran's son testified in November 2011 that the Veteran has had hearing difficulties as long as he can remember, including in the 1960's when he was 8-10 years old, and that the Veteran had also complained of ringing in the ears.  

Concerning treatment, the Veteran states that he sought hearing aids a few times in the past, but these private providers are now deceased and their records are unavailable.  See, e.g., hearing transcript.  The Veteran has provided audiograms from several private providers, including at least one provider who is now deceased (Dr. Brenham), dated in 1986, 1995, 2002, and 2009.  He also states that he attempted to obtain hearing aids from the VA facility, but his appointment was cancelled due to a snow storm and he was unable to get another appointment for another year, so he went to a private provider to get his own hearing aids.  The Veteran has submitted a VA appointment notice concerning a 2003 appointment.  

The Board notes that the Veteran has submitted a January 2010 opinion from his private provider indicating that his current hearing loss and tinnitus were incurred during service.  However, it does not appear that this provider reviewed the Veteran's prior medical records, including but not limited to service records.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (indicating that an examination or medical opinion should consider the records of prior medical treatment so that the evaluation of the claimed disability will be a fully informed one).  As such, this opinion is insufficient to establish entitlement to service connection.

The Veteran was scheduled for a VA examination concerning his claims in May 2011, but he failed to appear.  The RO contacted the Veteran later that same month, and the Veteran indicated that he could not currently drive in the city, his spouse was very ill, and he could not find anyone else to drive him to the appointment.  As such, he requested that the appeal proceed without a VA examination.  However, several months have passed since that time, and it is possible that the Veteran may now be able to arrange to appear at a VA examination.  

Under the circumstances of this case, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to obtain an opinion as to the nature and etiology of the claimed disabilities, with consideration of all evidence of record.  Additionally, the Veteran should be allowed another opportunity to provide any treatment records or other objective indication of hearing loss or tinnitus during service or shortly thereafter, and particularly within the one year following service.  

Development and readjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  Specifically, the Veteran is competent to testify to a lack of observable symptoms (such as hearing difficulties and ringing in the ears) prior to service and continuity of such symptoms after an in-service incident or injury, as well as receipt of medical treatment for such symptoms.  Similarly, the Veteran's wife and son are competent, as lay witnesses, to testify as the symptoms that they observed.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agency fact finders must make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Allow the Veteran another opportunity to provide objective evidence as to any hearing loss or tinnitus during service or shortly after service, or any time prior to March 1986.  He should identify any providers who treated him since separation from service for any hearing loss or tinnitus, and complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider.  After obtaining the necessary authorizations, request copies of any identified, outstanding treatment records.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss or tinnitus.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(1)  Please question the Veteran as to any noise exposure prior to, during, or after service, and measure and record any current manifestations of hearing loss and tinnitus.  

(2)  Please offer an opinion as to whether the Veteran's current hearing loss and tinnitus were at least as likely (probability of 50 percent or more) incurred or aggravated as a result of military service.  Also, to the extent possible, offer an opinion as to the degree of any hearing loss within one year following his separation from service, or by March 1947.

(3)  In offering the above opinions, the examiner should be aware that the Board concedes some degree of hazardous noise exposure during service.  Further, lay statements as to continuity of symptomatology cannot be discounted due solely to a lack of treatment records.  All lay and medical evidence of record should be considered, including but not limited to the statements by the Veteran and his family members as to the timing of his symptomatology, prior medical treatment, and the January 2010 private medical opinion.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received, readjudicate the merits of the service connection claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


